Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,431,372. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite the circuits comprising:
-a housing;
- first and second layers; and
.
Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 USC 103 (b) as being unpatentable over Partovi et al (US 2011/0050164) in view of Tamata et al (US 7,295,096).
Regarding to claim 1, Partovi et al disclose the circuit as shown on Figures 1-47 comprising:
-a housing (enclosure); and
-a wireless charging coil (receiver coil), the coil including a layered structure of electric conductors on a printed circuit board (PCB), see Figures 10-11.
Regarding to claim 5 and 7, wherein the smart device is the computer inherently has a touch screen, a speaker and a camera.
Partovi et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the layered structure comprises:

-a second layer including a second electrically conductive trace comprising a third turn and a fourth turn adjacent to the third turn; and
- a plurality of vias coupling the first layer and the second layer, wherein the plurality of the vias include a first via, a second via. and a third via distributed alone a length of the first turn, each of the first via, the second via, and the third via electrically connecting the first turn and the third turn, wherein the plurality of the vias further include a fourth via, a fifth via, and a sixth via. distributed along a length of the second tarn, each of the fourth via, fifth via, and sixth via electrically connecting the second turn and the fourth turn, wherein the plurality of vias are configured to make the coil in the smart device thinner than a thicker conventional coil having a similar wireless-charging capability and consequently make the smart device thin.
Nevertheless, Tamata et al suggests the employ the inductor having a plurality of turns on the parallel layers (22-24) and six vias distributed along the turns as shown on Figures 2(a)-2(b) for improving the Q of the inductor without increasing its size.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the construct the inductor of Chang et al as suggested by Tamata et al for the purpose of improving the Q of the inductor without increasing its size. Noted that the inductor of the modified circuit of Partovi et al in view of Tamata et al inherently would make the smart device thin.
Regarding to claim 2, wherein the first via, second via, third via, fourth via, fifth via, and sixth via are on a curved section of the coil, see Figures 2(a) and 2(b) of Tamaka el al.

Regarding to claims 4 and 7, a skilled artisan realizes that the phone of Partovi et al  has many components and  a phone size such as a thickness. Although Partovi et al  does not specify  that the phone size is thinner than 1 cm; however, this size can be optimized by selecting optimum physical sizes of its components. Thus, selecting the optimum sizes for its components  to provide the thickness  as claimed for the purpose of making the phone thinner is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
.Regarding claim 5 and 9, lacking of showing of any criticality, selecting optimum size for the vias as claimed  “wherein the plurality of vias include at least one via having a size different from a size of the first via” for the purpose of enhancing the performance of the coil is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
 Regarding claim 6 and 8,  the smartphone has an inherent touch screen, an inherent  speaker and an inherent camera, see Figures 29 30 and the paragraph 0090.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842